Title: To Alexander Hamilton from Thomas Parker, 12 April 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            Sir,
            12th of April 1799
          
          A few days ago I received a letter from Genl Lee informing me that he had some communications to make to me relative to the Recruiting service
          I accordingly waited on him and only this morning received your letter of the 18th of February: this I trust will account in a Satisfactory manner for what might otherwise be looked on as a criminal neglect of duty—
          The General & myself immediately proceeded to lay of the State into recruiting districts a copy of which he has inclosed, tho I do Imajine It will be found necessary to make some alterations as I am apprehensive that there are some parts of the state where It will be extreamly difficult to raise Recruits
          I Conceive that the Counties adjoining the Blue Ridge on both sides the mountain will afford the Best Soldiers & that they may there be recruited with Greater Facility—
          I woud beg leave to Suggest the propriety of placing the Recruiting officers as near these respective places of abode as possable for there are many officers who woud have verry Great Success in Recruiting where they are acquainted who woud fail in Succeeding where they are not Known—
          If it is agreable to you I propose to fix my Quarters at winchester where I Conceive I Can render more Essential Service than at any other Station, I will thank you to Signify Your pleasure on this Subject as early as Convenient—
          I do not Know in what manner — officers are to be furnished with Recruiting money. If It Can do done without — through my hands it will be more — to me as I do not wish to handle more —— public money than I may be entituled —  my own Services—
          Be pleased to Inform me whether — Company of Artillerists now at winchester are to be considered as Subject to my Command
          I have to honor to be with Great Consideration Sir Your Obdt Servt
          
            Thomas Parker
          
          
            Please direct to Winchester
          
        